DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on September 22, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of monitoring well production with an upconverting nanoparticle, does not reasonably provide enablement for monitoring well production with an upconverting particle of any and all sizes as instantly and broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following undue experimentation factors support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(B) The nature of the invention – the current invention contemplates monitoring well production with an upconverting nanoparticle.
(C) The state of the prior art – monitoring well operations with an upconverting nanoparticle appears to be known in the art.
(D) The level of one of ordinary skill – one of ordinary skill in the art would be capable of selecting suitable upconverting nanoparticles for monitoring well production and for downhole use.
However, the following undue experimentation factors do not support a determination that the disclosure satisfies the enablement requirement for the full scope of the respective claim:
(A) The breadth of the claim – the current claims present introducing an upconverting particle of any and all sizes, contacting the particle with a produced emulsion, exposing the particle to an excitation radiation, measuring an optical property of the particle, and introducing/releasing the particle in one or more ways including immobilizing, coating on a cable, etc. as respectively claimed, but it is not clear how these steps are accomplished with an upconverting particle that is not a nanoparticle. 
(E) The level of predictability in the art - the current claims present introducing an upconverting particle of any and all sizes, contacting the particle with a produced emulsion, exposing the particle to an excitation radiation, measuring an optical property of the particle, and introducing/releasing the particle in one or more ways including immobilizing, coating on a cable, etc. as respectively claimed, but it is not clear how these steps are accomplished with an upconverting particle that is not a nanoparticle.
(F) The amount of direction provided by the inventor – the current claims present introducing an upconverting particle of any and all sizes, contacting the particle with a produced emulsion, exposing the particle to an excitation radiation, measuring an optical property of the particle, and introducing/releasing the particle in one or more ways including immobilizing, coating on a cable, etc. as respectively claimed, but it is not clear how these steps are accomplished with an upconverting particle that is not a nanoparticle.
(G) The existence of working examples – the current claims present introducing an upconverting particle of any and all sizes, contacting the particle with a produced emulsion, exposing the particle to an excitation radiation, measuring an optical property of the particle, and introducing/releasing the particle in one or more ways including immobilizing, coating on a cable, etc. as respectively claimed, but it is not clear how these steps are accomplished with an upconverting particle that is not a nanoparticle.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure - the current claims present introducing an upconverting particle of any and all sizes, contacting the particle with a produced emulsion, exposing the particle to an excitation radiation, measuring an optical property of the particle, and introducing/releasing the particle in one or more ways including immobilizing, coating on a cable, etc. as respectively claimed, but it is not clear how these steps are accomplished with an upconverting particle that is not a nanoparticle. As such, the quantity of experimentation is infinite. 
That is, 3 of the Wands factors support enablement, while 5 factors do not support enablement. Therefore, there exists a scope of enablement deficiency for the current claims. See MPEP 2164.08.
Appropriate correction and/or clarification is required. Claims 2-11 are also rejected for being dependent on Claims 1, 2, 6 & 8, respectively. For purposes of examination, the claims have been examined as set forth below.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the upconverting particle having…..a surface modification with oleic acid, oleyalamine, or a combination thereof, such that the upconverting particle is soluble or dispersible in (i) water, (ii) a hydrocarbon oil, or (iii) a combination thereof”. The instant specification [0049] & [0050] appears to describe oleic acid as the functional group on the upconverting nanoparticle that is exchanged or modified with citric acid – i.e. the oleic acid functional group is modified, and the modification is not with oleic acid as instantly claimed. Further, oleyalamine is not described as being modified or as the modification, and appears to be part of the mixture in which the nanoparticle is synthesized. Further, the instant specification [0049] appears to describe the oleic acid functional group as making the nanoparticle oil soluble; and does not appear to describe oleic acid, oleyalamine or a combination thereof with respect to making the nanoparticle oil dispersible, water soluble, water dispersible, or a combination thereof. As such, the limitation “the upconverting particle having…..a surface modification with oleic acid, oleyalamine, or a combination thereof, such that the upconverting particle is soluble or dispersible in (i) water, (ii) a hydrocarbon oil, or (iii) a combination thereof” is not sufficiently described in the specification as required above. 
Appropriate correction and/or clarification is required. Claims 2-11 are also rejected for being dependent on Claim 1. For purposes of examination, the claims have been examined as set forth below. 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-11 recite the method steps with respect to “an upconverting particle”. While the instant specification describes introducing an upconverting nanoparticle, contacting the nanoparticle with a produced emulsion, exposing the nanoparticle to an excitation radiation, measuring an optical property of the nanoparticle, and introducing/releasing the nanoparticle in one or more ways including immobilizing, coating on a cable, as respectively claimed, the limitations/steps/results with respect to an upconverting particle that is not a nanoparticle, i.e. an upconverting particle of any and all sizes as instantly and broadly claimed is not sufficiently described in the specification as required above. 
Appropriate correction and/or clarification is required. Claims 2-11 are also rejected for being dependent on Claims 1, 2, 6 & 8, respectively. For purposes of examination, the claims have been examined as set forth below.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites the limitation “…wherein the upconverting particle is dispersed in at least a portion of the cable”. While the instant specification [0040] describes release of the upconverting nanoparticle with respect to the embodiments comprising composites, this limitation regarding releasing from the cable as instantly claimed is not sufficiently described in the specification as required above. 
Appropriate correction and/or clarification is required. For purposes of examination, the claim has been examined as set forth below. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the monochromatic wavelength”, which lacks sufficient antecedent basis. Appropriate correction and/or clarification is required. 
For purposes of examination, Claims 1-11 have been examined as set forth below. However, it is noted that Claim 11 as examined is a duplicate of Claim 7 as examined. See 37 CFR 1.75 and MPEP § 706.03(k). As such, appropriate correction to or cancellation of Claim 11 is required.
Claim 1:
A method of monitoring well production, the method comprising: 
introducing an upconverting nanoparticle into a wellbore penetrating a subterranean formation, the upconverting nanoparticle having a host material, a dopant, and a surface modification comprising modified oleic acid functional groupsnanoparticle is soluble or dispersible in (i) water, (ii) a hydrocarbon oil, or (iii) a combination thereof; 
producing an emulsion from the subterranean formation; 
contacting the upconverting nanoparticle with the produced emulsion in the wellbore; 
exposing the upconverting nanoparticle to an excitation radiation from an electromagnetic radiation source; 
measuring an optical property of the upconverting nanoparticle in the produced emulsion, and 
identifying a zone that produces the emulsion or monitoring an amount of water or oil in the produced emulsion, 
wherein the host material of the upconverting nanoparticle comprises NaYF4, NaGdF4, LiYF4, YF3, CaF2, Gd203, LaF3, Y203, ZrO2, Y202S, La202S, Y2BaZnO5, or Gd2BaZnO5; and 
the dopant comprises about 5 mol% to about 30 mol% of Yb3+ and about 1 mol% to about 3 mol% of one or more of the following: Tm3+, Ho3+, or Er3+, each based on the total mole of the upconverting nanoparticle.
Claim 2:
The method of claim 1, wherein the measuring of the optical property of the upconverting nanoparticle in the produced emulsion comprises measuring one or more of the following: adsorption spectrum, an emission spectrum, an absorption intensity, a peak absorption wavelength, a peak emission wavelength, or an emission intensity of the upconverting nanoparticle.
Claim 3:
The method of claim 2, wherein the excitation radiation has a monochromatic wavelength of 980 nanometers.
Claim 4:
The method of claim 1, wherein the optical property of the upconverting nanoparticle is measured within the wellbore.
Claim 5:
The method of claim 1, wherein the upconverting nanoparticle is introduced into the wellbore in a fracturing fluid.
Claim 6:
The method of claim 1, wherein the upconverting nanoparticle is immobilized in a matrix or coated on a solid support, and is controllably released to the produced emulsion.
Claim 7:
The method of claim 6, further comprising releasing the upconverting nanoparticle from the matrix or solid support to the produced emulsion.
Claim 8:
The method of claim 1. wherein the upconverting nanoparticle is introduced into the wellbore via a cable comprising the upconverting nanoparticle.
Claim 9:
The method of claim 8, wherein the upconverting nanoparticle is present as a coating on a portion of the cable.
Claim 10:
The method of claim 8, wherein the upconverting nanoparticle is dispersed in at least a portion of the cable.
Claim 11:
The method of claim 6 nanoparticle from the matrix or solid support to the produced emulsion.
Double Patenting
Claims 1-7 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8 & 11-13 of U.S. Patent No. 10,502,040 (‘040 hereinafter), in view of Belcher et al. (US 2016/0340569), further in view of Pursley et al. (US 2015/0105302). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘040, in view of the teachings of Belcher and/or Pursley, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property, which overlaps in scope with ‘040 which discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property. The missing elements regarding the surface modification and produced fluids that are in emulsion form as instantly claimed are considered taught by Belcher (Sections [0007], [0011], [0077] & [0078]) and Pursley (Sections [0002] & [0005]), respectively. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claims of ‘040 with the aforementioned teachings of Belcher and/or Pursley, as instantly claimed, in order to yield predictable results in well monitoring.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11,162,341 (‘341 hereinafter), in view of Belcher et al. (US 2016/0340569). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘341, in view of the teachings of Belcher, and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property, which overlaps in scope with ‘341 which discloses a method of monitoring well production employing upconverting nanoparticles and measuring the optical property. The missing elements regarding the surface modification as instantly claimed and as examined are considered taught by Belcher (Sections [0007], [0011], [0077] & [0078]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the claims of ‘341 with the aforementioned teachings of Belcher in order to yield predictable results in well monitoring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belcher et al. (US 2016/0340569) discloses methods of monitoring well production employing an upconverting nanoparticles comprising oleic acid functional groups and treated with additives/modifiers. The reference, however, fails to disclose the method steps in combination with the steps of exposing and measuring, and with the upconverting nanoparticle having components and a surface modification as instantly claimed.
Gupta et al. (US 2017/0022804) discloses methods of monitoring well production employing an upconverting nanoparticle comprising the steps of introducing, producing, contacting, exposing, measuring and identifying as instantly claimed. The reference, however, fails to disclose the method steps in combination with the upconverting nanoparticle having components and a surface modification as instantly claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674